IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


BRYAN THOMAS ROBINSON,

             Appellant,

 v.                                                 Case No. 5D16-4227

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 20, 2018

Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

James S. Purdy, Public Defender, and
Glendon George Gordon, Jr., Assistant
Public Defender, Daytona Beach, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kellie A. Nielan, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

      Bryan Thomas Robinson was charged by indictment with the first-degree

premeditated murder of Stephen Gorney (Count One), robbery with a deadly weapon

(Count Two), and dealing in stolen property (Counts Three and Four). Robinson was

under the age of eighteen at the time of the offense. He was tried jointly with his
codefendant, Tyzick Joseph Wall, before a jury. Robinson was found guilty as charged

on all four counts. He was sentenced to concurrent life terms on Counts One and Two

and to two consecutive fifteen-year terms on Counts Three and Four. Robinson was also

ordered to pay, among other costs, $200 in prosecution and investigative costs, $300 in

public defender costs and fees, and the $50 public defender application fee. Separately,

the State Attorney's Office for the Fifth Judicial Circuit was awarded $5736.40 in

restitution for additional prosecution costs incurred for trial witness travel expenses and

expert witness fees.

       We affirm Robinson's convictions and sentences on all counts without further

discussion.1 However, we reverse the restitution order that awarded the State Attorney's

Office $5736.40 and remand for the inclusion of this amount in the costs order in addition

to the existing $200 line item for prosecution and investigative costs.            See §§

775.089(1)(c)1., 938.27(8), Fla. Stat. (2015). We also reverse the inclusion of public

defender fees and costs in the cost order in excess of $100 in public defender fees and

costs and the $50 application fee because documentation supporting a greater amount

is not present in the record. See §§ 27.52(1)(b), 938.29(1)(a), Fla. Stat. (2015); Alexis v.

State, 211 So. 3d 81, 83 (Fla. 4th DCA 2017); Simmons v. State, 24 So. 3d 636, 638 (Fla.

2d DCA 2009). We remand with instructions that public defender fees and costs be

reduced to $100 and the $50 application fee or to hold a hearing with notice to obtain




       1We reject Robinson's argument that he is entitled to be resentenced on Count
One pursuant to Williams v. State, 242 So. 3d 280, 288-89 (Fla. 2018) (citing Alleyne v.
United States, 570 U.S. 99, 115 (2013)). Unlike the situation in Williams, Robinson was
only charged with first-degree premeditated murder, and so the jury's guilty verdict
contains an inherent unambiguous finding of intent to kill.


                                             2
evidence from the public defender supporting the $300 public defender fee and cost

award. See §§ 27.52(1)(b), 938.29(1)(a), Fla. Stat. (2015); Alexis, 211 So. 3d at 83.

      AFFIRMED, in part; REVERSED, in part; and REMANDED with instructions.

SAWAYA, BERGER and EISNAUGLE, JJ., concur.




                                           3